El Juez Pbesideutb Señob Del Tobo,
emitió la opinión del tribunal.
En un procedimiento de injunction seguido en la Corte de Distrito de San Juan por la Eneglotaria Medicine Co. contra Manuel Sosa López, la corte rehusó expedir el auto preliminar solicitado. Apeló la demandante para ante este Tribunal Supremo que revocó la resolución recurrida. 38 D.P.R. 604. La opinión de esta corte fué emitida por el Juez Aso-ciado Sr. Wolf y en ella se estudian cuidadosamente todas las cuestiones envueltas. Dos de sus párrafos, uno que apa-rece a la página 614 y otro, el último, a la página 619, dicen:
“Además, estamos convencidos por la prueba de la demandante, por los procedimientos en la Corte Federal, por los procedimientos en la Secretaría Ejecutiva de Puerto Rico, y significativamente tam-bién por la declaración y la conducta del demandado en la silla testifical, que el demandado se propuso deliberadamente imitar el producto de la demandante. Los procedimientos habidos en la Corte Federal demuestran que el rótulo original del demandado era en-tonces mucho más parecido al usado por la demandante, y de ahí que tuvieran lugar en dicha corte los procedimientos de injunction y de desacato. Esos procedimientos en la Corte Federal son prueba robusta de la intención del demandado de imitar el producto de la demandante. No importa que el demandado entrara en esta compe-tencia por haber sido o no aconsejado que tenía derecho a hacerlo así. El letrado que representa actualmente al demandado y ape-lado, según él mismo indicó, no lo representó en las primeras etapas de la competencia.
* # « >* « « *
“Nos sentimos obligados, por tanto, a resolver que el demandado es culpable de competencia ilegal en el comercio, y que la 'deman-dante tiene derecho a un injunction preliminar más o menos sujeto a la discreción de la corte, en la forma de la orden de entredicho ori-*284ginalmente dictada en. este caso. Debe revocarse la resolución ape-lada, librarse un auto de injunction preliminar contra el deman-dado mediante la prestación de una fianza adecuada que deberá ser fijada por la corte inferior, y devolverse el caso para ulteriores pro-cedimientos no incompatibles con esta opinión. ’ ’
Volvió el caso a la corte de distrito de su origen que de-cretó entonces el injunction preliminar solicitado mediante la prestación de una fianza de seis mil dólares. La fianza se prestó y el 16 de agosto de 3928 quedó diligenciado el man-damiento en la persona del demandado.
El 13 de diciembre siguiente la demandante pidió que el pleito se incluyera en el calendario y se señalara para juicio y en enero 5, 1929, el demandado solicitó la suspensión de la vista que se había señalado para el 10. Volvió la deman-dante a pedir el señalamiento del juicio varias veces. La primera se suspendió por ser festivo el día que se había se-ñalado, la segunda por estipulación de ambas partes, la ter-cera a petición del abogado del demandado, la cuarta también a petición del abogado del demandado, la quinta por estipu-lación de los abogados de ambas partes debido a encontrarse ausente el demandado. Siguen dos peticiones de inclusión en el calendario hechas por el abogado del demandado sir-que conste lo que se resolviera sobre ellas. Así las cosas, tuvo lugar un cambio de abogado de la parte demandada en enero 19, 1933. El secretario de la corte en enero 27, 1933, notificó a los abogados de las partes que se había se-ñalado el juicio para febrero 13 siguiente. En febrero 4, 1933, el demandado por su nuevo abogado radicó una con-testación a la demanda y dos días después una contestación complementaria. No consta por qué no se celebró el juicio el 13 de febrero. Volvió a señalarse para el 8 de marzo si-guiente, sin que se celebrara no constando por qué. En abril 6 la demandante pidió que se dejara sin efecto el nuevo se-ñalamiento hasta que se vieran y resolvieran ciertas cues-tiones previas de derecho por ella suscitadas. Se opuso el *285demandado. La corte oyó a los abogados sobre dichas cues-tiones resolviéndolas finalmente en favor de la demandante en mayo 15, 1933. Archivó el demandado sn contestación enmendada en mayo 24. En ese mismo día la demandante pidió qne se dictara sentencia sobre las alegaciones, petición qne fné declarada sin lngar en junio siguiente.
En tal estado el procedimiento fné qne se presentó por el demandado la moción pidiendo a la corte qne ordenara a la demandante la prestación de nna fianza adicional por cin-cuenta mil dólares. Oyó la corte a ambas partes, pesó la prneba qne aportaron y decidió en jnnio 20, 1933, no haber lngar a la ampliación solicitada.
Solicitó reconsideración el demandado. Le fné negada y entonces acudió por medio de este procedimiento de certio-rari al Jnez Asociado de esta Corte Suprema, Sr. Córdova Dávila qne se encontraba en funciones de turno.
Expidió el jnez el auto, y oídas las partes interesadas, lo anuló por resolución de octubre 7 ultimo de la qne apeló el peticionario para ante el tribunal en pleno.
Estamos de acuerdo con el peticionario apelante en qne la fianza en casos de injunction es alg*o esencial y de verdadera trascendencia. Fuera de las excepciones qne la misma ley señala, debe exigirse por el jnez como condición precedente al diligenciado del auto. Ley sobre injunction de 1906. Código de Enjuiciamiento Civil, pág. 276, Ed. 1933.
También estamos de acuerdo con el peticionario apelante en que cuando se demuestra de modo evidente que la fianza prestada no es bastante, debe aumentarse a fin de que se cumpla el verdadero propósito de la ley que es la garantía del pago de los perjuicios que pueda causarse al demandado con la expedición del auto. ^
 En lo que no estamos conformes con el peticionario es en que esta corte deba ordenar a la corte de distrito que a su vez ordene la prestación de la nueva fianza que el peticionario solicita.
*286La apreciación de los probables perjuicios a compensar y en su consecuencia la fijación de la cuantía de la fianza, corresponde a la sana discreción de la corte sentenciadora, y tendría que demostrarse un claro abuso de esa discreción para que esta corte pudiera intervenir.
Tal demostración no se ba becbo en forma alguna a nues-tro juicio. La corte oyó a las partes, apreció la prueba, pudo tomar y quizá tomó en consideración la anteriormente apor-tada que llevó a la Corte Suprema a decidir que procedía la expedición del injunction preliminar, y resolvió que las fian-zas de mil y seis mil dólares ya prestadas eran aún suficien-tes. No estaba obligada a aceptar que los perjuicios que pudieran causarse al demandado fueran los alegados por éste. Pudo someter sus manifestaciones al crisol de su juicio y aun apreciarlas con cautela atendido el resultado de lo ya ocu-rrido en el pleito.
Se ba argumentado mucbo por el peticionario sobre la dilación del litigio imputándola a la parte demandante y pre-sentándola como una circunstancia más que exige el aumento de la fianza. De abí que rápidamente nos refiriéramos a los señalamientos del juicio. De acuerdo con los autos si al-guien resulta culpable de la dilación no es la demandante sino en verdad la propia parte demandada, o sea el peticionario apelante.
Parece conveniente citar lo que sigue de la decisión de la Corte Supremade Washington en el caso de Swope v. City of Seattle, 76 Pac. 517. Es así:
“Con vista de la prueba presentada por los demandantes que ciertamente era suficiente, el juez ante quien se presentó la solicitud expidió el interdicto prohibitorio provisional arriba mencionado, y fijó la fianza que debían prestar los demandantes en una suma que consideró adecuada y razonable de acuerdo con las circunstancias. Que el auto de. injunction es un remedio adecuado en casos de esta naturaleza ba sido resuelto uniformemente por esta corte. Véase Brown v. Seattle, 5 Wash. 35, 31 Pac. 313, 32 Pac. 214, 18 L.R.A. 161; Olson v. Seattle, 30 Wash. 687, 71 Pac. 201, y casos citados. *287En Brown v. Seattle, supra, esta corte después de considerar cui-dadosamente la disposición constitucional arriba citada, y las deci-siones de otras cortes basadas en disposiciones similares, expuso la doctrina.'de que el dueño de terrenos contiguos a una calle puede obtener indemnización de la ciudad por cualesquiera daños y perjui-cios sufridos por tales terrenos debido a cualquier alteración material de la nivelación de la calle o por cualquier destrucción ocasio-nada al acceso que el dueño del terreno adyacente tenía a la calle, cuando los daños así ocasionados exceden de los beneficios recibidos al nivelarse la calle o al hacerse cualquier otra mejora y que cuando la nivelación que se intenta bacer de la calle deprecia seriamente el valor de las propiedades adyacentes, puede impedirse que se baga tal nivelación hasta que se determinen los daños y perjuicios y basta que se baga la compensación o se deposite en corte su importe. Y la regla allí establecida, según se dijo en Olson v. Seattle, 30 Wash. 687, 71 Pac. 201, ‘ha sido seguida en la práctica desde entonces.’ Véase, también, State Ex rel Smith v. Superior Court, 26 Wash. 278, 66 Pac. 385, en que se discutió elaboradamente la cuestión que abora tenemos bajo nuestra consideración. Mas aunque es claro que el dueño de terrenos contiguos a una calle puede mediante injimction impedir que un municipio ocasione daños a la misma sin que antes pague por ello la debida compensación alterando materialmente la nivelación de la calle frente a dicha propiedad, es igualmente claro que la persona que invoque el remedio de injunction y solicite un injunction o un interdicto prohibitorio pendente lite debe dar cum-plimiento al estatuto que exige la prestación de una fianza a favor de 1a. parte contraria. Ballinger’s Codes & St. 5438. Cuando un estatuto exige la prestación de una fianza como condición precedente a la expedición de un injunction o interdicto prohibitorio, la corte no tiene facultad para hacer caso omiso de tal estatuto y eximir al peticionario de la prestación de la fianza. 2 High on Injunctions (3a. ed.) 1620; 1 Spelling on Injunctions, etc. (2a. ed.) 935. Véase también, Keeler v. White, 10 Wash. 420, 38 Pac. 1134; Cherry & Parkers v. Western, etc., Co., 11 Wash. 586, 40 Pac. 136. Pero cuando se demuestra que la fianza prestada con el objeto de obtener un injunction preliminar es insuficiente, puede exigirse en un caso .adecuado una nueva fianza como condición precedente para conti-nuar tal recurso de injunction hasta juicio. 2 High on Injunctions (3a. ed.) 1626; 1 Spelling on Injunctions (2a. ed.) 941. Sin embargo, no debe ordenarse la prestación de una nueva fianza en tales •casos a menos que se pruebe que existen buenas razones para demos-*288trar por qué la ñanza ya prestada es insuficiente. En recursos de injunction y en interdictos prohibitorios la legislatura ha impuesto al juez o a la corte que autoriza la orden del deber de fijar la cuan-tía de la fianza (Ballinger’s Codes & St. 5438) mas ésta es una dis-creción legal y no una discreción arbitraria y de conformidad con el lenguaje usado por la Corte Suprema de Louisiana, ‘en caso de que haya un abuso o se cometa una injusticia exigiéndose requisitos irrazonables y opresivos, no vacilaremos en conceder el remedio.’ Bell v. Riggs, 37 La. Ann. 813.
“Por ende la única cuestión a determinarse en el presente caso es si la Corte Superior, con' la prueba aducida por los demandados Stanley & Co., estaba justificada, en ejercicio de la discreción con-ferídale por la ley, para ordenar a las demandadas que prestaran una nueva fianza y para anular y dejar sin efecto la fianza origi-nalmente exigida por la corte y prestada por los demandantes. Asu-miendo que las alegaciones de la demanda son ciertas, se desprende claramente que la ciudad por mediación de sus agentes y empleados ocasionaba considerables daños y perjuicios a la propiedad de los demandantes, en contravención directa con una de las disposiciones claras y terminantes de la constitución. Y, apareciendo que el de-recho de los demandantes era claro y que el mismo estaba siendo ilegalmente invadido por los demandados, la corte, en ausencia de un estatuto que exija la prestación de una fianza, hubiese estado plenamente justificada para expedir el interdicto prohibitorio sin que los demandantes tuvieran necesidad de prestar fianza alguna.
Yista la prueba presentada nos sentimos obligados a llegar a la con-clusión de que el distinguido juez de la corte inferior no estuvo jus-tificado para exigir de los demandantes que prestaran la nueva fianza especificada en su orden, ni para dejar sin efecto la fianza anterior-mente prestada por los demandantes, en cumplimiento de la orden anterior de la corte.”

Por virtud de todo lo expuesto debe declararse no haber Vagar al recurso y confirmarse la resolución apelada.

El Juez Asociado Señor Córdova Dávila no intervino.